Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/29/2020.  These drawings are approved by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,926,943. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1 and 39, the phrase “via the bottom wall” is confusion and indefinite because it is not clear whether the bottom wall of the outer box or the inner sleeve? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 17, 24, and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hein et al. (7,992,708; hereinafter Hein).  


    PNG
    media_image1.png
    298
    349
    media_image1.png
    Greyscale




As to claim 4, Hein further discloses one end of the front connecting panel is pivotally connected to one end of an end panel (49; Fig. 10) that overlies and is attached to an inner surface of the front cover (Figs. 15-16).
As to claim 5, Hein further discloses one end of the back connecting panel is pivotally connected to one end of an end panel (49; Fig. 10) that overlies and is attached to an inner surface of the back cover (Figs. 15-16).
As to claim 6, Hein further discloses one end of the front connecting panel is pivotally connected to one end of a first end panel (49; Fig. 10) that overlies and is attached to an inner surface of the front cover (Figs. 15-16), and one end of the back connecting panel is pivotally connected to one end of a second end panel (49; Fig. 10) that overlies and is attached to an inner surface of the back cover (Figs. 15-16).
As to claim 17, see Figs. 14-16.
As to claim 24, see Figs. 9-10.
As to claim 38, see Figs. 14-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16, 18-23, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Holford (8,550,241) and/or Kazian (1,007,113) and/or Flaherty (3,881,599).  
As to claims 7 and 39, Hein discloses the pack for the smoking articles (11) as above and further discloses the bottom wall (29) of the outer box having one end rigidly connected to a back wall (54) of the back cover and an opposite end rigidly connected to a front wall (30) of the front cover and other limitations of the claims except for the opposite end of the bottom wall being pivotally connected to the front wall of the front cover in lieu of rigidly connected.  Holford teaches a pack (Figs. 1-2) for tobacco articles comprising an outer box including front and back covers (2, 1) pivotally connected together via a bottom wall (8) which is rigidly connected at one end (33; column 4, lines 55-61) to a back wall (3) of the back cover (1) and pivotally connected at an opposite end (21; column 3, lines 62-65) to a front wall (15) of the front cover (2).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Holford to modify the pack of Hein so the pack is constructed with the opposite end of the bottom wall being pivotally connected to the front wall of the front cover in lieu of rigidly connected for allowing the front cover to rotate relative to the back cover.
As to claims 8-9, Hein further discloses the slot (44) comprises an opening in part of the bottom wall and part of the back wall.

As to claim 11, Hein further discloses a distance between the front wall of the front cover and the back wall of the back cover when the front and back covers are in the closed position is greater than a depth of the front recess (see Fig. 12), is greater than a depth of the back recess.
As to claims 12-13, see Fig.s 11-13.
As to claim 16, see Fig. 1 of Holford.
As to claim 18, see Figs. 12-13 of Hein.
As to claims 19-21, Hein discloses the pack as modified above having most of the claimed limitations except for the pack comprises a click lock configured to assist in holding the front and back covers in the closed position.  Holford further discloses the back cover/front cover (1) having a recess (56) and the front cover/back cover (2) having a tab (60) and when the tab engages the recess to close the pack then an audible sound is produced such as a click sound (column 6, lines 15-19).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Holford to modify the pack of Hein so when the front and back covers are moved from the open position to the closed position then an audible sound such as a click lock is produced to provide more convenience for a user.
As to claims 22-23, it is old and conventional in the package for smoking articles to include a wrapped bundle of smoking articles disposed within the outer box for better protecting the smoking articles.  To the extent that the pack of Hein fails to show a wrapped bundle of smoking .

	Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are not deemed to be persuasive.  
Applicant argues “neither the hinge lid 36 nor the hinge lid 53 of Hein is pivotally connected to a bottom wall of the outer pack 13.  See Hein, Figures 9-16.  Therefore, Hein fails 
Applicant further argues “Hein does not describe or suggest that moving the inner pack 12 causes the hinge lid 36 and the hinge lid 53 to move from the closed position to the open position via a bottom wall” and Hein fails to describe or suggest “a slot in the bottom wall of the outer box configured to allow pressing against the bottom wall of the inner sleeve to move the inner sleeve from a first position to a second position” on page 13 of the remarks are noted.  They are not persuasive because Hein discloses “Displacement of the inner pack 12 in the direction of the hinge lid 36 opens the latter automatically, to be precise by way of an inner pushing means, the latter being the pushing-action tab 27” (column 4, lines 37-56) and in the embodiment of Figures 14-16 show the slot in the bottom wall of the outer box configured to allow pressing against the bottom wall of the inner sleeve by the user to move the inner sleeve from the first position to the second position causes the top ends of the front and back covers to move from the closed position to the open position via the bottom wall with the help of two pushing-action tabs 27, 62 (column 6, lines 5-20).
Applicant’s arguments with respect to Holford in the remarks are noted, but they are not persuasive because Holford is relied upon for nothing more than providing the outer box (see above) including the front and back covers pivotally connected together via the bottom wall, the 
Applicant’s arguments with respect to Hein on pages 14-16 of the remarks are noted.  They are not persuasive because there does not appear to be anything unobvious about using the teaching of providing the outer box comprising the front and back covers pivotally connected together via the bottom wall, the bottom wall is rigidly connected at one end to a back wall of the back cover and pivotally connected at an opposite end to a front wall of the front cover.  In fact, Hein discloses an outer box in the embodiment of Figures 1-8 comprising a front cover 36 is pivotally connected to a bottom end and a back cover 28 is rigidly connected to the bottom end.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736